DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3-15 and 17 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 07/16/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/16/2021 is withdrawn.  Claims 2 and 16, directed to other species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a multilayer substrate comprising: a stacked body including a principal surface and provided by stacking a plurality of insulating base material layers made of a thermoplastic resin; and a coil including: a plurality of coil conductors provided on the plurality of insulating base material layers; and a winding axis extending in a stacking direction in which the plurality of insulating base material layers are stacked; wherein the plurality of coil conductors include: a first coil conductor that is closest to the principal surface; and a second coil conductor adjacent to or in a vicinity of the first coil conductor and including a wide portion of which a line width is larger than a line width of the first coil conductor; the wide portion includes: an overlapping portion that overlaps with the first coil conductor when viewed from the stacking direction; and a non-overlapping portion that does not overlap with the first coil conductor when viewed from the stacking direction, and is adjacent to the overlapping portion in a width direction that is perpendicular or substantially perpendicular to an extension direction of the second coil conductor; the non-overlapping portion is curved to be closer to the principal surface than to the overlapping portion; and Page 3 of 14when viewed from the stacking direction, the non-overlapping portion is located on at least one of an outer peripheral side and an inner peripheral side of the second coil conductor in the width direction, at the wide portion.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 01/03/2022, with respect to currently amended claims 1-17 have been fully considered and are persuasive.  The previous rejection(s) of claims 1-17 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837